Citation Nr: 1757916	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-26 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for dementia, to include as secondary to Parkinson's disease.

3.  Entitlement to service connection for a psychiatric disorder other than dementia, including posttraumatic stress disorder (PTSD) and depression, to include as secondary to Parkinson's disease and service-connected bilateral hearing loss.

4.  Entitlement to service connection for a back disorder, to include as secondary to Parkinson's disease.

5.  Entitlement to service connection for headaches.

6.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Initially, the Board notes that the Veteran filed his original compensation claim in March 2010 for service connection for Parkinson's disease and dementia due to Parkinson's disease.  The RO originally denied those claims in a November 2010 rating decision, conducting a special review of the Veteran's claims file pursuant to Nehmer v. United States Department of Veterans Affairs, 38 C.F.R. § 3.816 (2017).  During that same month, the Veteran requested reopening of those claims, along with new claims for other issues on appeal, including service connection for PTSD.  The RO determined that the evidence received since the November 2010 rating decision was new and material and considered the claims reopened in the February 2012 rating decision.  Because that evidence was received within the one-year period after the November 2010 rating decision, the Board finds that rating decision had not yet become final.  As such, the February 2012 rating decision was a reconsideration of the prior determination as to the March 2010 claims, rather than a reopening; the issues have been recharacterized as stated above.  38 C.F.R. § 3.156(b).

In addition, the issue on appeal originally adjudicated by the RO as entitlement to service connection for PTSD has been recharacterized to consider any psychiatric disorder other than dementia on both a direct and secondary basis, given the current psychiatric diagnoses and contentions of record.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial agency of original jurisdiction (AOJ) consideration, along with a waiver of initial AOJ consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issues other than entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's headaches did not manifest in service and are not otherwise related to service.
CONCLUSION OF LAW

Headaches were not incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran was not provided a VA examination in connection with his claim for service connection for headaches.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  This development is necessary if the evidence of record: (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a disability; (2) establishes that the claimant suffered an event, injury, or disease in service, or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability; but (4) does not contain sufficient competent medical evidence to decide the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

In this case, the evidence does not show that the Veteran had any injury, disease, or event in service to which any current headaches could be related.  The evidence also does not suggest a nexus between any current headaches and the Veteran's military service, nor is there evidence of ongoing symptoms since service, as discussed in detail below.  Based on the foregoing, the Board finds that a VA examination or medical opinion is not necessary for the claim.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The disorder at issue is not considered a chronic disease for VA compensation purposes.  As such, the provisions of 38 C.F.R. § 3.303(b) for chronic diseases are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for headaches.

The Veteran filed a claim for service connection for headaches in November 2010, without any specific contentions as to a possible relationship to his military service.  See also March 2010 informal and original compensation claims (claims for disorders other than headaches).  His wife testified that he has had headaches for the 32 years that they have been together since 1985 that are essentially treated with the pain medicine he takes for other medical problems.  She also testified that they have not discussed the Veteran's headaches with his treatment provider.  The Veteran's representative has acknowledged that he is not sure how the claimed headaches are related to his service.  See July 2017 Bd. Hrg. Tr. at 8-10. 

The Board notes that the Veteran and his wife are competent to report observable symptomatology and events, including head pain and a report of having head pain.  Nevertheless, on review, the Board finds that any current headaches did not manifest in service.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of headaches.  In fact, his relevant body systems were found to be normal at the time of his March 1964 entrance examination and October 1967 separation examination, and he denied having a history of relevant symptoms on the corresponding reports of medical history.  The Veteran has not contended that he has had ongoing headaches or a history of such symptoms relieved by pain medication since that time; the record does contain private treatment records that are dated prior to the Parkinson's disease becoming advanced and affecting his memory and ability to communicate at times.  He has also routinely denied having headaches during the course of his private treatment.  See, e.g., Mid-Del Family Physicians private treatment records dated from 2000 to 2010; May 2010 VA Parkinson's disease examination report; September 2017 Dr. C.K. private treatment record.  The Board acknowledges his wife's testimony as to his symptomatology; however, her statements do not support a finding of ongoing symptoms in or since service, as they are based on observations made many years after service.

In addition to the lack of evidence showing that any headaches manifested in service or within close proximity thereto, the weight of the evidence of record does not relate the disorder to the Veteran's military service.  The evidence, including the Veteran's own submissions, does not show that he had any injury, disease, or event in service to which the current disorder could be related.  See also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).  Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for headaches is denied.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.

The Veteran, his wife, and his representative clarified during the Board hearing that he is contending that he has Parkinson's disease with secondary dementia, back, and psychiatric disorders as a result of herbicide exposure while stationed at Nakhon Phanom Royal Thai Air Force Base (AFB) in Thailand.  Specifically, the Veteran testified that he did not perform guard duty at that base, but he had herbicide exposure while performing his duties as an aircraft mechanic because the flight line and the living quarters were both close to the fence/perimeter of the base.  The Veteran's wife testified that he reported working on a plane that he was told by the returning pilot took a direct hit of Agent Orange and that his laundry was done in Agent Orange barrels.  In addition, the Veteran testified that he observed Thai workers spraying chemicals around his living quarters that he believes were a combination of a pesticide and an herbicide [agent].  See July 2017 Bd. Hrg. Tr. at 20-30 and September 2017 wife written statement; see also, e.g., September 2017 wife written statement (wife indicating that aircraft Veteran worked on came back with debris from flying at treetop level that had to be cleaned off).

In addition, the Veteran has contended that he was exposed to herbicides from stepping foot in Vietnam during a stop on the way to Thailand.  His representative indicated that the Veteran reported that he flew on a commercial charter that landed at one of the big bases in Vietnam and that he then took a C-130 aircraft from there to his assignment at Nakhon Phanom RTAFB.  His wife testified that he had told her that he landed and waited in a small room next to an airplane hangar in Tan Son Nhat in Vietnam for 3 to 4 hours prior to boarding the C-130 aircraft.  See Bd. Hrg. Tr. at 28-29 and September 2017 wife written statement.

The Veteran's service personnel and treatment records show that he was stationed in Thailand at Nakhon Phanom RTAFB from June 1967 to February 1968 as an aircraft maintenance specialist/aircraft maintenance ground crew member with the 23rd Tactical Air Support Squadron.

The record does not confirm that the Veteran set foot in Vietnam.  See September 2010 3101 printout clarifying previous response.  The base map provided by the Veteran also does not clearly show where the flight line and living quarters were located in relation to the base perimeter; however, the Veteran testified that those locations were close to the fence, within a mile of the perimeter.  See Bd. Hrg. Tr. at 21-22.  Based on the foregoing, and given the Veteran's more recent reports, the AOJ should review the file to ensure that all necessary development to attempt to verify the Veteran's claimed herbicide exposure has been completed.  See also VA Adjudication Procedures Manual (M21-1) IV.ii.1.H.5.b.

The AOJ should also secure the Veteran's complete service personnel records, as they may be relevant to the claims.

Regarding the medical evidence, the Veteran was provided a VA examination in May 2010 for Parkinson's disease that confirmed the diagnosis.  He has contended that the disorder is due in part to his exposure to chemicals sprayed around his living quarters and the flight line, as discussed above.  A December 2010 VA memorandum for the record regarding herbicide use in Thailand during the Vietnam era indicates that, if a veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides [i.e. herbicide agents as defined in the regulation for presumptive service connection], only commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  In a December 2010 written statement, Dr. J.R., one of the Veteran's private treatment providers, determined that the Veteran's Parkinson's disease was most likely related to his in-service Agent Orange exposure.  In a March 2013 private evaluation, Dr. J.E. noted that the Veteran reported being unsure what the chemical was that was being sprayed underneath his living quarters; Dr. J.E. noted that it was obviously some type of herbicidal agent.  Dr. J.E. determined that the Veteran's Parkinson's disease was caused by his in-service exposure to herbicidal agents while serving in Vietnam and Thailand, without further explanation.

Based on the foregoing, the Board finds that a VA medical opinion is needed if the claim cannot be granted on a presumptive basis.

Regarding the back disorder claim, the Veteran has not been provided a VA examination.  He has contended that he may have current back problems that began as the result of an incident where he slipped and fell on a raised walkway while he was stationed in Thailand, or in the alternative, that the back problems are secondary to falls from his Parkinson's disease.  He testified that he did not go to sick call following the in-service injury, but he treated it with over-the-counter medicine and returned to work.  His wife testified that he has had continuous back problems for at least the past ten years, but they have not talked to their doctor about how those problems could be related to his service.

The Veteran and his wife have acknowledged that he falls more now because of his Parkinson's disease; however, the record also shows that he had a history of back problems prior to the diagnosis around 2004 and more advanced stages of the disease.  See Bd. Hrg. Tr. at 10-16; see also, e.g., private treatment records from March 2004 (assessment of chronic lumbar pain related to lumbar disk problems); October 2004 (assessment of degenerative changes in lumbosacral spine); January 2008 (noting fall since last appointment); August 2015 Dr. C.K. letter (indicated that Veteran in advanced end stage of disease, including persistent postural instability with falls that have led to multiple fractures).  The record also shows that the Veteran has current back disorder diagnoses.  See, e.g., December 2010 and November 2012 Dr. J.R. written statements (report of MRI results showing significant multilevel areas of degenerative disk changes and notation that Veteran has lumbar spine degenerative disc disease); March 2017 private x-ray report (showing impression of advanced degenerative changes of the lower lumbar spine; cannot exclude lower lumbar vertebral body height loss).  Dr. J.E. provided findings referable to the back in the February 2013 private evaluation, but he did not address the question of etiology.

Based on the foregoing, a VA examination and medical opinion are needed.

Finally, because the outcome of the Parkinson's disease claim could affect the outcome of the remaining service connection, special monthly compensation, and TDIU claims, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.  See April 2010, September 2010, and January 2011 3101 printouts (requests for service personnel records).

2.  After completing the foregoing development, the AOJ should review the claims file and take any appropriate, additional steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed herbicide exposure while assigned to Nakhon Phanom RTAFB from June 1967 to February 1968, as well as his reported stop at Tan Son Nhat in Vietnam for 3 to 4 hours prior to boarding a C-130 aircraft on the way to his assignment in Thailand.  The complete description of his duties and contentions are outlined in the body of the remand above (pages 7 to 8).

All attempts and responses should be documented in the claims file.

3.  If completion of the foregoing development does not result in a grant of service connection for Parkinson's disease on a presumptive basis, the AOJ should refer the Veteran's claims file to the appropriate May 2010 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of his Parkinson's disease.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the May 2010 VA examination report.

The Veteran has contended that his Parkinson's disease first manifested many years after service, but that it is due in part to his exposure to chemicals that were sprayed around his living quarters on numerous occasions that caused the vegetation to immediately die when he was stationed in Thailand.  See July 2017 Bd. Hrg. Tr. at 23.  

A December 2010 VA memorandum for the record regarding herbicide use in Thailand during the Vietnam era indicates that, if a veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides [i.e. herbicide agents as defined in the regulation for presumptive service connection], only commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's Parkinson's disease manifested in or is otherwise related to his military service, including his exposure to herbicides sprayed under his living quarters by workers while he stationed at Nakhon Phanom RTAFB in Thailand from June 1967 to February 1968.  It should be noted for the purposes of this opinion that an herbicide is a substance toxic to plants and used to destroy vegetation and does not contain an herbicide agent.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The Veteran may request that a VA medical opinion based on the record (rather than on an in-person examination) be obtained if he does not feel well enough to attend a VA examination.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he may have current back problems that began as the result of an incident where he slipped and fell on a raised walkway while he was stationed in Thailand, or in the alternative, that the back problems are secondary to falls from his Parkinson's disease.  He testified that he did not go to sick call following the in-service injury, but instead treated his back problems with over-the-counter medicine and returned to work.  His wife testified that he has had continuous back problems for at least the past ten years, but they have not talked to their doctor about how those problems could be related to his service.  Following service, the Veteran worked for an electric company as a serviceman, installing electrical services.  See Social Security Administration records (June 2013 VBMS entries). 

The Veteran and his wife have acknowledged that he falls more now because of his Parkinson's disease; however, the record also shows that he had a history of back problems prior to the diagnosis around 2004 and more advanced stages of the disease.  See Bd. Hrg. Tr. at 10-16; see also, e.g., private treatment records from March 2004 (assessment of chronic lumbar pain related to lumbar disk problems); October 2004 (assessment of degenerative changes in lumbosacral spine); January 2008 (noting fall since last appointment); August 2015 Dr. C.K. letter (indicated that Veteran in advanced end stage of disease, including persistent postural instability with falls that have led to multiple fractures).  He is currently not service-connected for Parkinson's disease.

The record also shows that the Veteran has current back disorder diagnoses.  See, e.g., December 2010 and November 2012 Dr. J.R. written statements (report of MRI results showing significant multilevel areas of degenerative disk changes and notation that Veteran has lumbar spine degenerative disc disease); March 2017 private x-ray report (showing impression of advanced degenerative changes of the lower lumbar spine; cannot exclude lower lumbar vertebral body height loss).  The related treatment records for this request are located in the March 2010, June 2011, and September 2017 VBMS entries.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back (thoracolumbar or lumbosacral spine) disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including the reported injury therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing a VA examination or obtaining a VA medical opinion for the remaining claims, if necessary.

6.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


